IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

REV. TOM BROWN PLAINTIFF

V. CASE NO. 5:18-cv-05199
SHERIFF TIM HELDER, Washington County,
Arkansas; OFFICER SMITH #564; OFFICER
PARADES #553; OFFICER HOLIDAY # 472;
OFFICER WELCHEL CW02; NURSE REGINA
WALKER; DR. ROBERT KARAS; PA VERONICA
DOCKERY; NURSE ANDREW PIAZZA; NURSE
PHEBE GROTHAUS; ADMINISTRATOR JANE
BURLESON, KARAS URGENT CARE; and
BRIAN THOMAS, City of Fayetteville, Prosecutor's Office DEFENDANTS

OPINION AND ORDER

Plaintiff Reverend Tom Brown filed this action pursuant to 42 U.S.C. § 1983. He
proceeds pro se and in forma pauperis. Plaintiff was directed to file an amended
complaint on July 26, 2019. See Doc. 52. His “First Corrected Amended Complaint”
(Doc. 59) was filed on August 19, 2019.

Under the IFP statute, 28 U.S.C. § 1915, the Court is obligated to screen the case
prior to service of process being issued. The Court must dismiss a complaint, or any
portion of it, if it contains claims that: (1) are frivolous, malicious, or fail to state a claim
upon which relief may be granted; or, (2) seek monetary relief from a defendant who
is immune from such relief. 28 U.S.C. § 1915 (e)(2)(B).

|. BACKGROUND
Plaintiff was arrested on October 17, 2016, and booked into the Washington

County Detention Center (WCDC”). He remained incarcerated there until October
19, 2016, when he was released. At the time of incarceration, Plaintiff was sixty-nine
years old.

He asserts three claims stemming from this incarceration: (1) he was subjected
to unconstitutional conditions of confinement; and (2) he was denied adequate care for
his serious medical needs."

While at the WCDC, Plaintiff contends he:

was held in torture for some 30 hours, admitted to jail population without

access to needed medications, denied writing instruments and paper to

make any record of events and personalities involved in the events, [and]
denied access to any communication thru the jails computer Kiosk telephone
system

(Doc. 59 at 3).

Plaintiff states he was unable to submit a grievance because an inmate using the
kiosk system must start by entering the identification number contained on his arm
band. As his glasses were taken away from him, Plaintiff maintains he could not read
his arm band. In any event, when both inmates and jailers assisted him by entering
his identification number, the number did not work. The jailer reported this; however,
Plaintiff claims he was not able to access the kiosk at all during his incarceration at the
WCDC.

On October 17, 2016, Officer T. Smith was the intake officer and the one who

took Plaintiff's personal clothing away. Plaintiff alleges Officer Smith “threaten[ed] to

keep him in the intake cell for 72 hours if Plaintiff refused to answer his questions.”

 

1 Plaintiff initially asserted a number of other claims against various Defendants. Those
claims were dismissed by Opinion and Order (Doc. 17) entered on February 14, 2019.
Only the two claims asserted in the current complaint survived dismissal. Plaintiff
previously attempted to reassert the dismissed claims and was denied permission to
do so. (Doc. 52).
Plaintiff believes Officer Smith deliberately put him in the cold cell “for the purpose of
torturing Plaintiff in compliance with Smith’s orders.”

Plaintiff maintains that Officer Smith failed to list on the property intake sheet all
of the identification cards carried by Plaintiff, including a VA hospital identification card.
According to Plaintiff, Officer Smith's actions show he was “a willing and able member
of a conspiracy to deny rights to those arrested and placed in his custody and care.”
Plaintiff also states Officer Smith failed to contact the “VA hospital to determine
Plaintiffs medical needs” and failed to contact jail medical staff.

Plaintiff was placed in an intake cell and remained there until sometime in the
afternoon of October 18, 2016, when he was moved to general population. Plaintiff
alleges he was placed in the intake cell because he “refused to verbally answer
questions from the intake officer.” Plaintiff asserts that the temperature in the intake
cell was maintained at less than 50 degrees. Plaintiff's contends that his requests for
his personal clothing in order to stay warm were refused as were his request for
blankets.

Plaintiff indicates he had been treated for elevated PSA? levels in urine, difficulty
and pain on urination, urine retention, and other symptoms of prostate cancer. Plaintiff
told Officer Smith that he had been searched by the arresting officer who had Plaintiff's
“medical identification.” Further, Plaintiff states he advised the intake officer that “the
[Veteran's Administration (“VA”)] would supply his needed medications upon demand
by the jail staff." Despite this, Plaintiff alleges he went without his necessary

medications until October 19, 2016.

 

? Prostate-Specific Antigen.
Plaintiff alleges that Defendants failed to respond to a report that he was bleeding
from the penis at 9:45 p.m. on October 19, 2019, “thru obstruction and bleeding again
at 9:45 am” on October 20th. Plaintiff also alleges that when he was being released,
the initial plan was to release him to the street with “no transportation, no means of
communication, all the while bleeding from the penis with no medical care whatsoever.”

With respect to Officers Parades, Plaintiff alleges his claims against him are the
same as those he brought against Officer Smith. Plaintiff notes one exception as to
Officer Parades: Plaintiff maintains that Officer Parades falsified the intake sheet by
crossing out Officer Smith’s name and putting his own name as the “searching officer.”

With respect to Officer Holiday, Plaintiff notes she is listed-as the officer on duty
when Plaintiff was released. Plaintiff therefore contends she is the officer who initially
refused to call an ambulance even though “the blood dripping from the Plaintiff's penis
was obvious on the jail uniform.” Officer Holiday knew Plaintiff had no transportation.

Plaintiff alleges Officer Welchel is the intake officer who processed him on
October 18, 2016. Plaintiff states he was nearly comatose from being in the cold cell
and he could not even open his eyes. Despite this, Officer Welchel, without getting
Plaintiff medical attention, simply finished his intake paperwork and assigned him to
general population.

With respect to Sheriff Helder, Plaintiff maintains that “he is personally
responsible for the medical care of inmates, that as Sheriff he established the
standards and procedures under which jail employee's function, and that all actions
taken by jail staff are taken at his direction, authorization and intention.” Plaintiff,

therefore, believes “all injuries suffered by Plaintiff, caused by jail staff, are correctly
attributed [to] Helder in [his]Official Capacity as they answer to him for the performance
of their jail duties.” Further, Plaintiff has submitted a newspaper article to establish that
Sheriff Helder “has repeatedly had problems providing adequate health care for jail
inmates over many years.” Although Plaintiff had no interactions with Sheriff Helder,
he believes Sheriff Helder is liable personally because the injuries Plaintiff suffered
were the result of the sheriff's policies and procedures.

With respect to Nurse Walker, Dr. Karas, PA Dockery, Nurse Piazza, Nurse
Grothaus, and Karas Urgent Care, Plaintiff alleges they refused him medical care.
Plaintiff maintains Administrator Jane Burelson had the authority to manage the
Plaintiffs health care needs and did not.

Finally, with respect to Prosecutor Thomas, Plaintiff claims he is the one who
ordered Plaintiffs release. Plaintiff asserts that the denial of adequate medical care
began with his arrest, and Prosecutor Thomas was responsible for “everything that
happened after the initial arrest as he is the person who charges the Plaintiff with
violation of the law and imposition of confinement prior to trial.” Plaintiff maintains that
Prosecutor Thomas was responsible for the “four days of illegal confinement which
caused injuries.”

ll. LEGAL STANDARD

Under the IFP statute, 28 U.S.C. § 1915, the Court is obligated to screen the case
prior to service of process being issued. The Court must dismiss a complaint, or any
portion of it, if it contains claims that: (1) are frivolous, malicious, or fail to state a claim
upon which relief may be granted; or, (2) seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915 (e)(2)(B).
A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.
Williams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may
be granted if it does not allege “enough facts to state a claim to relief that is plausible
on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating
whether a pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro
se complaint, however inartfully pleaded . . . to less stringent standards than formal
pleadings drafted by lawyers.” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014)
(quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

ll. DISCUSSION
A. Section 1983 Claims

Section 1983 provides a federal cause of action for the deprivation, under color
of law, of a citizen’s “rights, privileges, or immunities secured by the Constitution and
laws” of the United States. To establish a claim under § 1983, Plaintiff must show
defendants: (1) acted under color of law; and (2) caused the deprivation of a right
established by the Constitution and laws of the United States. West v. Atkins, 487 U.S.
42, 48 (1988); Magee v. Trustees of Hamline Univ., Minn., 747 F.3d 532, 534-35 (8th
Cir. 2014).

B. Claims Against Prosecuting Attorney Thomas

Plaintiff's claims against Prosecuting Attorney Thomas are subject to dismissal.
A prosecutor is absolutely immune from suit for any conduct undertaken in his or her
role as advocate for the state. /mbler v. Pachtman, 424 U.S. 409 (1976). Absolute
prosecutorial immunity protects the prosecutor as a key participant in the criminal

justice process, such that the prosecutor need not be inhibited from performing his or
her functions by a constant fear of retaliation. /d. at 428. This is true no matter the
underlying motive of the prosecutor or the propriety of the actions taken. Myers v.
Morris, 810 F.2d. 1437, 1446 (8th Cir. 1987) (finding that allegations that a prosecutor
proceeded with a prosecution based on an improper motive did not defeat absolute
prosecutorial immunity); see also Schenk v. Chavis, 461 F.3d 1043, 1046 (8th Cir.
2006) (“Actions connected with initiation of prosecution, even if those actions are
patently improper are immunized.”) (internal quotation omitted).
C. Remaining Claims
The Court believes Plaintiff has asserted plausible claims against the remaining
Defendants. The Complaint will be served on those Defendants.
IV. CONCLUSION
The claims against Prosecuting Attorney Thomas are hereby DISMISSED WITH .
PREJUDICE, because they are asserted against an individual immune from suit, 28
U.S.C. § 1915(e)(2)(B)(iii).

The Complaint will be served on the remaining Defendants by separate order.

  
  

 

 
 

DISTRICT JUDGE
